Citation Nr: 1334595	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence have been submitted sufficient to reopen a claim of entitlement to service connection for left knee chondromalacia.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for right knee chondromalacia.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability. 

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for cataracts, including as secondary to rheumatoid arthritis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and May 2011 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The issue of entitlement to a non-service connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right knee disability, a left knee disability, cataracts, and rheumatoid arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A May 2004 rating decision denied the Veteran's application to reopen claims of service connection for right and left knee chondromalacia.  The Veteran did not appeal this decision and there was no additional evidence or information received pertinent to a knee disorder within one year of the May 2004 rating decision.

2.  The evidence received since the May 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for disabilities of the right and left knees.


CONCLUSIONS OF LAW


1. The May 2004 rating decision, which denied reopening claims of service connection for chondromalacia of the right and left knees, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2. The evidence received subsequent to the March 2004 rating decision is new and material, and the claim for service connection for disabilities of the right and left knees, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In light of the Board's favorable decision on the Veteran's claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.  
 
New and Material Evidence

Generally, a claim which has been denied in a final unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105. An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

In this case, the Veteran's claims of service connection for chondromalacia of the right and left knees were denied in a Board decision in December 1974.  

In January 2004, the Veteran filed an application to reopen his claims of service connection.  A May 2004 rating decision denied his application to reopen, finding that the Veteran had not submitted any new and material evidence.  The Veteran was informed of the decision and of his appellate rights, but he did not file an appeal. In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012). 

Moreover, there was no additional evidence or information received within one year of the issuance of the May 2004 rating decision that pertained to a knee disorder. See 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the May 2004 rating decision became final. 

In April 2010, the Veteran filed a petition requesting that his claims of service connection for bilateral chondromalacia of the knees be reopened.  The October 2010 rating decision currently on appeal denied reopening that claim on the basis that new and material evidence had not been submitted.

The evidence at the time of the May 2004 rating decision included the Veteran's service treatment records, which showed diagnoses of chondromalacia during service; a September 1974 VA examination, and post-service VA medical records, which showed that the Veteran had current diagnoses of knee disabilities.  The record also contained a January 1974 Medical Board report, in which the Medical Board found that the Veteran had a preexisting knee injury and the symptomology of that injury increased during service.  

The December 1974 Board decision denied the Veteran's claims finding that the Veteran had pre-existing knee disorders prior to service and that although his symptoms increased due to service, there was no permanent aggravation of his knee disabilities.    

In its May 2004 rating decision, the RO denied reopening the claims, finding that the newly submitted updated treatment records do not support the Veteran's claim that his knee disorders were permanently aggravated by his period of service.

The evidence associated with the claims file subsequent to the April 2005 rating decision includes additional treatment records; the Veteran's lay statements; Social Security Administration records; a supporting opinion from D.A., M.D., dated in July 2011; and a July 2011 VA examination. 

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 2004 rating decision and finds that the letter from Dr. A. constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The letter stated that the Veteran's "service-connected chondromalacia patellae was a contributing factor to the progressive deterioration in his knees (in addition to his rheumatoid arthritis) that ultimately lead to his bilateral total knee replacements, as well as his right total knee revision surgery."  This evidence is certainly new, in that it was not previously of record. 

With regard to whether the evidence is material, the Board notes that it tends to support his claim that the diagnosis of chondromalacia the Veteran received in service is etiologically related to his current diagnoses.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, 3 Vet. App. at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Presuming its credibility, the Board finds that this evidence is material because it relates to an unestablished fact necessary to substantiate the claim, i.e. an etiological relationship.  Furthermore, as in this case, new evidence raises a reasonable possibility of substantiating the claim, if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical examination and opinion.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claims for service connection for chondromalacia of the right and left knees are reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened, and to this extent only, the appeal is granted.




REMAND

The purpose of this remand is to afford the Veteran a VA examination to determine whether the bilateral chondromalacia that was diagnosed during service pre-existed service, was permanently aggravated by service, and whether it is etiologically related to his currently diagnosed bilateral knee disabilities.  Additionally, an opinion is necessary to determine whether his bilateral knee disorder is related to his rheumatoid arthritis and whether treatment for his arthritis is related to his cataracts.

The Veteran underwent a VA examination in July 2011.  The examiner was unable to render an opinion because the Veteran's claims file was unavailable for review.  The Board concludes that the July 2011 VA examination is not adequate because the examiner did not review the entire claims file and demonstrate awareness of the entire history, including in-service treatment for chondromalacia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (providing that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an additional VA examination is necessary to decide the claim.
 
Additionally, because the Veteran contends that his rheumatoid arthritis was aggravated by his bilateral knee disabilities and that his cataracts were caused by treatment for rheumatoid arthritis, these claims of service connection are inextricably intertwined.  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Return the claims file to the examiner who conducted the July 2011 VA joints examination, if available, or a similarly qualified individual.  The examiner should:

a. Perform a full review of the claims file, including all the Veteran's service treatment records, post service treatment records, and private medical opinions.  

b. State whether the Veteran had a pre-existing knee disability upon entry into service.  The examiner should clearly state the evidence of record supporting that finding.

i. If a pre-existing disability is found, opine whether the disability was permanently aggravated beyond the natural progression of the disease during service.   If it was not found to be permanently aggravated, the examiner should clearly state why no permanent aggravation was found.  

ii. If a pre-existing disability is not found, the examiner should opine as to whether the Veteran's bilateral chondromalacia of the knee was caused by or incurred during service.  

c. Opine whether the Veteran's currently diagnosed knee disabilities are related to the bilateral chondromalacia documented in service.

d. Opine whether there is an etiological relationship between the Veteran's bilateral knee disorders and his rheumatoid arthritis, including whether the Veteran's rheumatoid arthritis was secondary to or aggravated by his bilateral knee disorders.  

e. Opine whether steroid treatment for arthritis caused or aggravated the Veteran's cataracts. 

f. If necessary, the examiner should reconcile the opinion with the other medical opinions of record. 

g. The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined. 

2. Then, the RO shall readjudicate the claims for service connection.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


